NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3182-19

CYNTHIA MEEKINS,

          Petitioner-Appellant,

v.

STATE HEALTH BENEFITS
COMMISSION,

     Respondent-Respondent.
_________________________

                   Argued October 12, 2021 – Decided December 6, 2021

                   Before Judges Sumners and Vernoia.

                   On appeal from the State Health Benefits Commission,
                   Department of the Treasury.

                   Michael P. DeRose argued the cause for appellant
                   (Crivelli & Barbati, LLC, attorneys; Michael P.
                   DeRose, on the briefs).

                   Matthew Melton, Deputy Attorney General, argued the
                   cause for respondent (Andre J. Bruck, Acting Attorney
                   General, attorney; Melissa H. Raksa, Assistant
                   Attorney General, of counsel; Matthew Melton, on the
                   brief).
PER CURIAM

      Petitioner Cynthia Meekins appeals the final agency decision of State

Health Benefits Commission (Commission) denying her retirement health

insurance benefits under the State Health Benefits Plan (SHBP).             The

Commission's decision was based upon its interpretation of the applicable

statutes and regulations, and its finding that because Meekins was not actively

employed by the State of New Jersey or a State entity at the time of her

retirement, she was not a "retired employee" and, therefore, did not qualify for

retiree coverage under SHBP. We affirm.

                                       I.

      In 1985, Meekins began her New Jersey public employment career,

working for the Central Regional School District and becoming a member of the

Public Employees Retirement System (PERS). In 2004, Rutgers University

("Rutgers" or "the university") hired her as a Student and Academic Services

Specialist. As a university employee, she was employed by the State of New

Jersey and continued her PERS membership and received health insurance

benefits under the SHBP.

      In July 2015, Meekins was notified by the university that she was being

terminated as part of a major lay-off plan. She subsequently met with a Division


                                                                          A-3182-19
                                       2
of Pensions and Benefits (Division) counselor to inquire about the impact of the

layoff on her pension contributions. During the meeting, the counselor advised

her that if she delayed her retirement five more years until she was fifty-five

years old her monthly pension benefit would increase by $2,000. According to

Meekins, the counselor never advised her that she would not be eligible for

retiree SHBP coverage if she was not receiving SHBP coverage at the time of

her retirement.

      Following a brief layoff, Meekins returned to employment at Rutgers in

February 2016. She worked at the university for another year until she was laid

off again in February 2017. After this second layoff, Meekins continued her

enrollment in SHBP by making monthly COBRA payments.

      In June 2017, Meekins accepted a position at Barnard College of

Columbia University. She then cancelled her SHBP coverage because her new

job provided health insurance coverage.      Meekins did not return to public

employment in New Jersey.

      Two years later, on May 31, 2019, Meekins filed for PERS early

retirement with the Division, effective June 1, 2019, based upon her age of fifty-

five and thirty-one years of service credit. On August 16, the Division sent her

a letter denying her retiree coverage under SHBP "because [she] did not


                                                                            A-3182-19
                                        3
maintain [her] . . . health coverage until the date of [her] retirement." Meekins

appealed the decision to the Commission.

      On September 11, the Commission heard Meekins's appeal.                The

Commission, however, tabled its decision until November 20, "to allow [her]

time to gather information from Rutgers University regarding the termination of

[her] employment in 2017" because she claimed she "received a 'retirement

package' from Rutgers."

      On November 20, after considering "all the information submitted," the

Commission denied Meekins's appeal. In a November 25 letter notifying her of

its decision, the Commission explained:

            the rules and regulations of the SHBP explicitly state
            that there cannot be a gap in health benefits coverage
            between active coverage and retired coverage.
            [N.J.A.C.] 17:9-6.1 defines a retired employee as:

                  Retired employees of the State of New
                  Jersey and of employers defined as State
                  agencies in N.J.S.A. 52:14-17.26, who
                  were eligible for coverage as active
                  employees immediately prior to retirement
                  and    who    continued   coverage     at
                  retirement[.]

            Your employment with Rutgers University ended
            February 4, 2017. You carried COBRA from March 1,
            2017[,] through July l, 2017. You retired on an early
            retirement effective for June 1, 2019. Retiree coverage
            would have begun on July 1, 2019. However, since

                                                                           A-3182-19
                                       4
            there was a lapse in coverage from July 1, 2017[,]
            through July 1, 2019[,] you are not eligible for retired
            coverage.

      On December 17, Meekins appealed "the Commission's determination in

both law and fact" and "request[ed] that the matter be declared a contested case

and transmitted to the Office of Administrative Law for the appropriate

hearing." Her request was subsequently denied.

      On March 11, 2020, the Commission issued its final agency decision,

denying Meekins's request for a contested case hearing and her enrollment into

SHBP as a retiree. Applying essentially the same reasoning as it set forth in its

November 25 letter, but in greater detail, the Commission stated:

            The health care benefits coverage under the SHBP of
            any employee shall cease upon the discontinuance of
            employment, subject to such regulations as may be
            prescribed by the Commission for continuance of
            coverage after retirement. N.J.S.A. 52:14-17.32.

            To be eligible to enroll in the SHBP in retirement an
            individual must be a "retired employee" as defined by
            N.J.A.C. 17:9-6.1. A "retired employee" includes
            "[r]etired employees of the State of New Jersey and of
            employers defined as State agencies in N.J.S.A. 52:14-
            17.26, who were eligible for coverage as active
            employees immediately prior to retirement and who
            continued coverage at retirement." N.J.A.C. 17:9-
            6.l(b)(l). For prospective retirants, continuity of
            coverage may be extended until the application for
            retirement is formally approved or denied by the Board
            of Trustees of the retirement system paying the benefit.

                                                                           A-3182-19
                                       5
            N.J.A.C. 17:9-6.2(a). However, the coverage must be
            continuous for coverage to be extended under N.J.A.C.
            17:9-6.2(a).

            To be eligible for retiree health benefits there must be
            coverage under the SHBP immediately prior to
            retirement and continued at retirement. Continuity of
            coverage can only be extended under N.J.A.C. 17:9-
            6.2(a) only if there is continuous coverage. []Meekins's
            active health benefits coverage terminated on June 30,
            2017, but her retirement did not become effective until
            July 1, 2019. []Meekins had a two[-]year lapse in
            coverage and without continuous coverage, she is not
            eligible for retiree health benefits.

            (first alteration in original).

      In addition, the Commission rejected Meekins's contention "that a

Division counselor gave her inaccurate and incomplete information in 2015

when her employment with Rutgers was first terminated." Because Meekins did

not retire at that time and "returned to employment at Rutgers in February 2016,"

the Commission determined "she did not rely on the alleged statements of the

Division counselor when she decid[ed] not to retire in 2015."

      The Commission also rejected Meekins's assertions that: (1) "a Division

counselor gave her inaccurate and incomplete information in 2015 when her

employment with Rutgers was first terminated"; and (2) the Division failed to

advise her after her second lay-off in 2017 "that she would become ineligible



                                                                           A-3182-19
                                          6
for retiree health benefits if she did not file for retirement when she left

employment."     The Commission stated:

             this information was provided to []Meekins by her
             employer in the retirement package, which included
             Fact Sheet #11, a document that is also publicly
             available, that explains to be eligible for retired group
             health benefits coverage a member "must have been
             eligible for health insurance coverage until their
             retirement date." During her presentation to the
             Commission on November 25, 2019, []Meekins
             admitted that she did not intend to retire in 2017. [Her]
             incorrect belief that pension benefits and health
             benefits are tied together, cannot displace the eligibility
             requirements [f]or retiree health benefits.

      Finally, the Commission determined there was no need for a contested

hearing because it was "able to reach its findings of fact and conclusions of law,

based on . . . undisputed facts and . . . [its] conclusions of law."

                                         II.

      Meekins now appeals the Commission's final agency decision, presenting

the same unsuccessful arguments she raised in the administrative proceeding.

She asserts she qualifies for retiree SHBP coverage based on her thirty-one years

of public service and contributions to PERS. She relies upon N.J.A.C. 17:9-

6.1(a), which states in part that, "'retired employee' means 'a person who is

eligible for coverage under the SHBP's retiree group.'" Citing Barron v. State

Health Benefits Com'n, 343 N.J. Super. 583 (App. Div. 2001), she insists the

                                                                            A-3182-19
                                         7
legislative intent of N.J.S.A. 52:14-17.32(c)(1) 1 is to provide health benefits to

retirees who accrue at least twenty-five years of service credit.        She also

reiterates her equitable estoppel argument that she is entitled to retiree health

insurance benefits because she was not advised by the Division that a failure to

be enrolled in SHBP at the time of her retirement would disqualify her for

coverage. We disagree and affirm substantially for the reasons set forth in the

Commission's final agency decision. We add the following comments.

                                        A.

      This court's review of administrative agency decisions is generally

limited. In re Stallworth, 208 N.J. 182, 194 (2011). "We will ordinarily defer

to the decision of a State administrative agency unless the appellant establishes

that the agency's decision was arbitrary, capricious, or unreasonable, or that it

was unsupported by sufficient credible, competent evidence in the record."

Green v. State Health Benefits Com'n, 373 N.J. Super. 408, 414 (App. Div.

2004).




1
  The statute is part of the New Jersey Health Benefits Program Act, N.J.S.A.
52:14-17.24 to .45.
                                                                             A-3182-19
                                        8
      It is also well established that "[c]ourts afford an agency great deference

in reviewing its interpretation of statutes within its scope of authority." N.J.

Ass'n of Sch. Adm'rs v. Schundler, 211 N.J. 535, 549 (2012) (citations omitted).

The same applies to an agency's interpretation of its own regulations. R.S. v.

Div. of Med. Assistance & Health Servs., 434 N.J. Super. 250, 261 (App. Div.

2014) (quoting I.L. v. N.J. Dep't of Human Servs., Div. of Med. Assistance &

Health Servs., 389 N.J. Super. 354, 364 (App. Div. 2006)). Courts defer to the

interpretation of legislation by the administrative agency to whom its

enforcement is entrusted, but only if that interpretation "is not plainly

unreasonable." Merin v. Maglaki, 126 N.J. 430, 437 (1992); accord Matturri v.

Bd. of Trs. of the Judicial Ret. Sys., 173 N.J. 368, 382 (2002). Nonetheless,

"when an agency's decision is based on the 'agency's interpretation of a statute

or its determination of a strictly legal issue,' we are not bound by the agency's

interpretation. Statutory interpretation involves the examination of legal issues

and is, therefore, a question of law subject to de novo review." Saccone v. Bd.

of Trs. of Police & Firemen's Ret. Sys., 219 N.J. 369, 380 (2014) (quoting Russo

v. Bd. of Trs., Police & Firemen's Ret. Sys., 206 N.J. 14, 27 (2011)).

      "When assessing a regulation's intent, '[t]he same rules of construction

that apply to the interpretation of statutes guide our interpretation of


                                                                           A-3182-19
                                       9
regulations.'"   J.H. v. R & M Tagliareni, LLC, 239 N.J. 198, 216 (2019)

(alteration in original) (quoting Headen v. Jersey City Bd. of Educ., 212 N.J.

437, 451 (2012)). The first step in interpreting the statute is to look "to the plain

language of the statute," and "ascribe to the statutory language its ordinary

meaning." D'Annunzio v. Prudential Ins. Co. of Am., 192 N.J. 110, 119-20

(2007) (citations omitted). Our "goal in the interpretation of a statute is always

to determine the Legislature's intent." Id. at 119 (citing Wollen v. Borough of

Fort Lee, 27 N.J. 408, 418 (1958)). "Where a statute is clear and unambiguous

on its face and admits of only one interpretation, a court must infer the

Legislature's intent from the statute's plain meaning." O'Connell v. State, 171

N.J. 484, 488 (2002) (citing V.C. v. M.J.B., 163 N.J. 200, 217 (2000)). When a

statute's plain language lends to only one interpretation, a court should not

consider "extrinsic interpretative aids." DiProspero v. Penn, 183 N.J. 477, 492

(2005) (quoting Lozano v. Frank DeLuca Const., 178 N.J. 513, 522 (2004)).

"On the other hand, if there is ambiguity in the statutory language that leads to

more than one plausible interpretation, we may turn to extrinsic evidence,

'including legislative history, committee reports, and contemporaneous

construction.'" Id. at 492-93 (quoting Cherry Hill Manor Assocs. v. Faugno,

182 N.J. 64, 75 (2004)).


                                                                               A-3182-19
                                        10
                                       B.

      A PERS retiree's eligibility for SHBP coverage is governed by N.J.S.A.

52:14-17.32(c)(1), N.J.A.C. 17:9-6.1, and N.J.A.C. 17:9-6.2. The intent of the

statute and regulations is clearly and unambiguously stated: for a PERS retiree

to be eligible for SHBP, he or she must be an employee at the time of retirement.

      N.J.S.A. 52:14-17.32(c)(1) provides:

            From funds appropriated therefor, the State shall pay
            the premium or periodic charges for the benefits
            provided to a retired State employee and the
            employee’s dependents covered under the program, but
            not including survivors, if such employee retired from
            one or more State or locally-administered retirement
            systems on a benefit or benefits based in the aggregate
            on 25 years or more of nonconcurrent service credited
            in the retirement systems, excluding service credited
            under the Defined Contribution Retirement Program
            established pursuant to P.L.2007, c.92 (C.43:15C-1 et
            al.), and excepting the employee who elected deferred
            retirement, but including the employee who retired on
            a disability pension based on fewer years of service
            credited in the retirement systems and shall also
            reimburse such retired employee for the premium
            charges under Part B of the federal Medicare program
            covering the retired employee and the employee’s
            spouse.

            [N.J.S.A. 52:14-17.32(c)(1) (emphasis added).]

In Barron, we held N.J.S.A. 52:14-17.32(c)(1) provides that free medical

coverage shall be provided to any "retired State employee and his [or her]


                                                                           A-3182-19
                                      11
dependents covered under [the SHBP] . . . if such employee retired from a State-

administered retirement system on a benefit based on twenty-five years or more

of service credited in such system." 343 N.J. Super. at 586 (second alteration in

original) (emphasis added).

      N.J.A.C. 17:9-6.1 provides, in pertinent part:

            (a) "Retired employee" means a person who is eligible
            for coverage under the SHBP's retiree group. . . .

            (b) The definition of "retired employee" also includes
            the following classes of retired employees who are
            eligible for coverage:

            1. Retired employees of the State of New Jersey and of
            employers defined as State agencies in N.J.S.A. 52:14-
            17.26, who were eligible for coverage as active
            employees immediately prior to retirement and who
            continued coverage at retirement[.]

      In addition, N.J.A.C. 17:9-6.2(a)(2), provides, for prospective retirees,

"continuity of coverage may be extended until such time as the application for

retirement is formally approved or denied by the Board of Trustees of the

retirement system paying the benefit." However, to avoid a lapse of SHBP

coverage, "[t]he retiring employee . . . must submit personal payments to the

[SHBP] in order to continue coverage."

      The plain language of these statutory and regulatory guidelines is clear

and unambiguous that, because Meekins was not covered by SHBP at the time

                                                                           A-3182-19
                                      12
of her retirement, she was ineligible for SHBP retiree coverage. It is obvious to

us there is no text in either statute or regulation supporting Meekins's claim for

relief. Thus, we do not consider any extrinsic evidence to determine whether

the Commission misapplied the law.

      Meekins's equitable estoppel contention is equally unpersuasive.          To

sustain such a contention, she must show the Commission or its representatives

"engaged in conduct, either intentionally or under circumstances that induced

reliance, and that [she] acted or changed [her] position to [her] detriment."

Tasca v. Bd. of Trs., Police & Firemen's Ret. Sys., 458 N.J. Super. 47, 59 (App.

Div. 2019) (quoting Knorr v. Smeal, 178 N.J. 169, 178 (2003)). She has not

done so. There is no assertion the Division counselor misadvised Meekins

before her initial lay-off from Rutgers in 2015, which caused her to be ineligible

for SHBP retiree coverage when she eventually retired in 2019. The counselor

did not have an affirmative duty to advise her that she would be ineligible for

SHBP retiree benefits if she was not in the SHBP at the time she retired. Indeed,

Meekins was properly advised through Fact Sheet #11 that she had to be covered

by SHBP upon retirement to receive retiree health insurance benefits.

      The Commission's final agency decision is not arbitrary, capricious, nor

unreasonable, and is supported by the credible evidence in the record. R. 2:11-


                                                                            A-3182-19
                                       13
3(e)(1)(D). To the extent we have not specifically addressed any of Meekins's

arguments, they lack sufficient merit to warrant discussion in this opinion. R.

2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-3182-19
                                     14